Case 9:18-cv-80176-BB Document 86 Entered on FLSD Docket 01/25/2019 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                            CASE No. 18-cv-80176-BLOOM/Reinhart

 IRA KLEIMAN, et al.,

         Plaintiffs,

 vs.

 CRAIG WRIGHT,

       Defendant.
 ________________________________/

                             ORDER SCHEDULING MEDIATION

         The mediation conference in this case shall be held on June 18, 2019, at 10:00 a.m. with

 Harry Schafer at 1441 Brickell Avenue, Suite 1100, Miami, FL 33131. On or before June 21,

 2019, the parties shall file a mediation report indicating whether all required parties were present.

 The report shall also indicate whether the case settled (in full or in part), was continued with the

 consent of the parties, or whether the mediator declared an impasse.

         DONE AND ORDERED in Chambers at Miami, Florida, this 25th day of January,

 2019.



                                                          _________________________________
                                                          BETH BLOOM
                                                          UNITED STATES DISTRICT JUDGE

 Copies to:

 Counsel of Record
